                                   UNITED STATES DISTRICT COURT
                                               for the·
                                EASTERN DISTRICT OF NORTH CAROLINA
                                                                '
 U.S.A. vs. Carlos Maurice Sinclair                                          Docket No. 5:15-CR-309-lBO

                                 Petition for Action on Supervised Release

 COMES NOW Jared Britt, U.S. Probation Officer of the court, presenting a petition for modification of the
 Judgment and Commitment Order of Carlos Maurice Sinclair, who, upon an earlier plea of guilty to Felon
 in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(l) and 924, was sentenced by the Honorable
 Terrence W. Boyle, Chief United States District Judge, on July 19, 2016, to the custody of the Bureau of
 Prisons for a term of 55 months. It was further ordered that upon release from imprisonment the defendant
 be placed on supervised release for a period of 36 months.

    Carlos Maurice Sinclair was released from custody on November 19, 2018, at which time the term of
 supervised release commenced.

 RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
 FOLLOWS:

 The supervising officer feels that the defendant would benefit from mental health treatment. The defendant
 has expressed an interest in receiving mental health treatment through the probation office. The defendant
 signed a Waiver of Hearing agreeing to the proposed modification of supervision.

 PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

     1. The defendant shall participate in a program of mental health treatment, as directed by the probation
        office. 1

 Except as herein modified, the judgment shall remain in full force and effect.

 Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                      is true and correct.


 Isl Michael C. Brittain                              Isl Jared Britt
 Michael C. Brittain                                  Jared Britt
 Supervisirig U.S. Probation Officer                  U.S. Probation Officer ,
                                                      150 Rowan Street Suite 110
                                                      Fayetteville, NC 28301
                                                      Phone: 910-354-2549
                                                      Executed On: December 11, 2018

                                        ORDER OF THE COURT

  Considered and ordered this     11       day of
- made a part of the records in the above case.
                                                    A16'~                 , 2018, and ordered filed and



 Terrence W:Boyle
 Chief United States District
